DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the silicon sensor" in line 1. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulanger et al. (WO 2012/015965).

As to claims 1 (apparatus version) and 18 (method version), Boulanger discloses an image capture module (Fig. 6a) configured for improved heat dissipation (p. 11. l. 22-24), comprising: an image sensor (Figs. 3-5: 102); a first heat spreading element (Figs. 3-5: 104) positioned to direct heat from the image sensor along a first heat dissipation path toward a first portion of the image capture module (Figs. 4, 5: 404; p. 10.  l. 27-30:"similarly, thermal paths 404 illustrate the thermal connection between IR detector 102 and pedestal 104, allowing the spreading and dissipation of heat, such as through pedestal 104 and via the top portion of pedestal 104 (e.g., side rails 182 having alignment tabs 302) and possibly to other portions (e.g.,
optics) of an infrared camera system"); a processing board (Figs. 3-5: 106, 108, 110) in data communication with the image sensor (p. 8 l. 11-27); and a second heat spreading element positioned to dissipate heat from the processing board (p. 10 l. 23-26:"thermal paths 402 illustrate the thermal connection between die stack 106 and substrate 110, allowing the
dissipation of heat, such as through substrate 110 and through solder balls 204) along a second heat dissipation path toward a second portion of the image capture module (Figs. 4, 5: 402; p. 11 l. 23-24:" thermal paths 402 are shown from die stack 106, through substrate 110, rear cover 510, and fasteners 508, to housing 502"), wherein the first heat dissipation path does not overlap the second heat dissipation path (Figs. 4, 5: 402, 404: there is no overlap in the heat dissipation paths), and wherein the first portion of the image capture module (Fig. 5: e.g. lens 506) is separate from the second portion of the image capture module (Fig. 5: 510, 508, 502).

As to claims 2, 4, 10, 11, and 19, further, Boulanger discloses corresponding thermal isolation of the two heat dissipation paths (p. 7 l. 30-32: "Pedestal 104, with legs 114, provides
adequate space for thermal isolation (e.g., to set apart and/or shield to provide
some degree of protection from thermal energy) of IR detector 102 from die
stack 106").

As to claim 3, Boulanger discloses the first portion of the image capture module comprises a front portion of the image capture module (Fig. 5: 506), and wherein the second portion of the image capture module comprises a back portion of the image capture module (Fig. 5: 510).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 5, 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger et al. (WO 2012/015965).

As to claims 5 and 12, Boulanger does not specifically disclose a silicon sensor comprising an array of single photon avalanche diode (SPAD) sensor pixels. It would have been obvious to one of ordinary skill in the art at the time of filing to have SPAD silicon sensors in the image sensor because SPAD silicon sensors are well known in the art and would therefore constitute an obvious choice for the image sensors of Boulanger which a skilled person would routinely choose based on the circumstances of a particular implementation.

As to claims 8 and 15, Boulanger does not specifically disclose, further, of the processing board comprising a field programmable gate array (FPGA). It would have been obvious to one of ordinary skill in the art at the time of filing to have the FPGA, in the device of Boulanger, because FPGAs are well known as alternatives of ASICs, which are disclosed by Boulanger, page 8, line11-16), and hence is an obvious alternative choice for a skilled person. 


Claim(s) 9, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger et al. (WO 2012/015965) in view of Toleno et al. (US Pat. 10,888,037).

As to claim 9, Boulanger does not specifically disclose that the image capture module is mounted on an HMD, and that the first and second portions of the image capture module are now the first and second portions of the HMD.
Toleno discloses an HMD having image capture module (Fig. 1, 2A, col. 5, line 15, and col. 6, lines 56-67). The first and second portions of the image capture device in Boulanger become the first and second portions of the HMD in Toleno. It would have been obvious at the time of effective filing to have the HMD of Toleno, having the image capture module of Boulanger, because head-mounted displays comprising image capture modules, among many other possible modules, are well known in the art.

As to claims 16 and 20, Boulanger does not specifically disclose the first portion of the HMD comprises a front portion of the image capture module, and wherein the second portion of the HMD comprises a thermal bus configured to dissipate heat from one or more additional components of the HMD.
Toleno discloses, further, a corresponding “thermal bus” used to connect multiple heat generating components of an HMD (col. 6, lines 56-57): "[...] in some instances, a
single heat sink is used to thermally connect multiple different hardware components together and that heat sink comprises at least a part of the thermally conductive elements 220."). It would have been obvious to one of ordinary skill in the art at the time of filing to have equip the HMD with image capture modules as taught by Toleno, in the device of Boulanger, because it is well known to connect a plurality of thermally conductive elements to a heat sink to avoid overheating. 

As to claim 17, further, Boulanger does not specifically disclose the HMD having one or more additional components including a processing unit, a laser diode, a display, etc.

Toleno, as anticipated by Boulanger, further, discloses various functional components of the HMD, including some of the claimed ones (col. 5 lines 12-18, and 46-49; col. 16. lines 48-56). It would have been obvious to one of ordinary skill in the art at the time of filing to have HMDs with a plurality of functional components, such as display, processing unit, etc., as taught by Toleno, in the device of Boulanger, because these are well known in the art HMD components that help the HMD function effectively.  
 
Claim(s) 6, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger et al. (WO 2012/015965) in view of Kim (KR 20200090016).
As to claims 6 and 13 Boulanger does not specifically disclose the use of a thermoelectric cooler to transfer heat from the image sensor to the first heat spreading element. 
Such configuration is nevertheless well known in the art, exemplary reference made to Kim (Fig. 4b: 150; [0022], [0023]). It would have been obvious to one of ordinary skill in the art at the time of filing to consider use of a TEC also in the image capture modules of Boulanger, as taught by Kim, in order to accomplish the respectively known advantages of using a TEC for such purpose.

As to claims 7 and 14, Boulanger, as anticipated by Kim, does not specifically disclose the TEC abuts an active region of the image sensor.
Examiner takes Official Notice that a TEC abuts an active region of an image sensor. It would have been obvious to one of ordinary skill in the art at the time of filing to have a TEC abutting an active region of an image sensor, in the device of Boulanger and Kim, because it is well known in the art to have a TEC that transfers heat from an image sensor, which has to obviously be an active region of the image sensor for it to have heat, to be adjacent, or touching, or on the image sensor, to thereby have the heat transferring function taking place. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang Lei et al. (US 2018/241917) at least discloses as to claims 1 and 18:  An image capture module (Fig. 1) configured for improved heat dissipation ([0004]: "Correspondingly, heat generated by the functional circuits is often difficult to dissipate”), comprising: 
an image sensor (Fig. 5: 24); a first heat spreading element (Figs. 2, 4: 30) positioned to direct heat from the image sensor along a first heat dissipation path toward a first portion of the
image capture module ([0024]: "The heat-conducting sheet 30 is attached to the camera component 20 and is arranged between the camera component 20 and the housing 10 to conduct heat generated by the camera component 20 to the housing 10"; [0024]: “heat generated by the
image sensor 24 may be conducted to the circuit board 22, and further conducted to the side walls 1240 of the first housing 12 through the heat-conducting sheet 30, and further dissipated from the first housing 12.”); a processing board (Fig. 3: 42; [0028]: "The adapter plate 42 includes a first surface 422 and a second surface 424 opposite to each other. The plurality of first electronic components 44 may be electrically coupled to the first surface 422, and the plurality of second electronic components 46 may be electrically coupled to the second surface 424") in data
communication with the image sensor ([0028]: " the circuit board 22 and the circuit board adapter 40 may be plugged together [...] The plurality of first electronic components 44 and the plurality of second electronic components 46 may include [...] an image processing circuit, an image transmission circuit, a power supply circuit, a control circuit, and/or the like."); and
a second heat spreading element positioned to dissipate heat from the processing board (Figs. 2, 5: 60) along a second heat dissipation path toward a second portion of the image capture module ([0031]: "The heat sink 60 may be made of an aluminum alloy and be disposed at the second surface 424 and in contact with the housing 10"; [0033]: "heat generated by the circuit board adapter 40 may also be conducted to the heat sink 60 through the second heat-conducting filler 70, and may be dissipated from the heat sink 60 and the second housing 14"), wherein the first heat dissipation path does not overlap the second heat dissipation path (heat conducting sheet 30
dissipates heat to first housing 12, heat sink 60 dissipates heat to second housing 14, i.e. through non-overlapping paths), and wherein the first portion of the image capture module (Fig. 2: 12) is separate from the second portion of the image capture module (Fig. 2: 14).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692